DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “first obtaining unit”, “second obtaining unit”, “association unit”, “display unit”, “checking unit”, and their various subunits as applicable in claims 17-32, 34, and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-15, 17-22, 27-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0342537 (Taylor).

As per claim 1, Taylor teaches a blood vessel image processing method (Taylor: 

    PNG
    media_image1.png
    452
    1094
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    605
    1088
    media_image2.png
    Greyscale
), 
comprising:
obtaining blood vessel geometric structure information of a blood vessel segment of interest (Taylor: 
    PNG
    media_image3.png
    630
    1058
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    228
    992
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    234
    999
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    730
    727
    media_image6.png
    Greyscale
);
obtaining vital feature information of the blood vessel segment (Taylor: para 10 (shown above): “system may determine at least one value of the blood flow characteristic”;

    PNG
    media_image7.png
    632
    1060
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    639
    991
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    749
    1365
    media_image9.png
    Greyscale
); establishing an association relationship between the blood vessel geometric structure information and the vital feature information (Taylor: Fig. 3 (shown below): mainly 320-336; Fig. 7 (shown below): mainly 720, diameter, FFR; Fig. 8 (shown below): mainly 805-815: para 73 (shown below): diameter, FFR; Fig. 10: diameter, FFR; Fig. 3C (shown below): para 128 (shown below): diameter, FFR; Figs. 13D-13K (shown below): paras 129-137); and
displaying the blood vessel geometric structure information and the vital feature information in the same image in a mutual fusion manner by using the association relationship as a reference (Taylor: para 10 (shown above): “display one or more indicators of the value of the blood flow characteristic on a corresponding portion of the at least one artery”; Fig. 3: mainly 320-336: Fig. 7: mainly 720, diameter, FFR:

    PNG
    media_image10.png
    976
    710
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    490
    725
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    1547
    991
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    819
    613
    media_image13.png
    Greyscale
Fig. 10: diameter, FFR;

    PNG
    media_image14.png
    550
    991
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    219
    610
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    322
    991
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    132
    434
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    686
    991
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    228
    589
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    361
    992
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    244
    585
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    316
    996
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    190
    586
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    231
    988
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    178
    601
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    503
    992
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    235
    623
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    495
    990
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    225
    573
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    767
    990
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    775
    621
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    93
    990
    media_image32.png
    Greyscale
 

    PNG
    media_image33.png
    225
    989
    media_image33.png
    Greyscale
).

As per claim 2, Taylor teaches the blood vessel image processing method according to claim 1, wherein the establishing an association relationship between the blood vessel geometric structure information and the vital feature information comprises:
setting a reference position, and associating the vital feature information in the blood vessel segment with the blood vessel geometric structure information according to the reference position;
wherein the blood vessel comprises n two-dimensional sections, the n two-dimensional sections correspond to n points on the blood vessel segment, and the reference position comprises one of the following: a reference point, a reference section or a reference line, n>1, and n is a positive integer (Taylor: See arguments and citations offered in rejecting claim 1 above: para 73: “The combined anatomy image 815 may render a representation of the anatomical image 805 in two or three
dimensions”; Figs. 13B-13K: distal, “distance from ostium”).

As per claim 3, Taylor teaches the blood vessel image processing method according to claim 2, wherein the displaying the blood vessel geometric structure information and the vital feature information in the same image in a mutual fusion manner by using the association relationship as a reference comprises:
establishing a first coordinate system, wherein an abscissa of the first coordinate system indicates a distance from a point on the blood vessel segment to a preset reference position on the blood vessel segment, a first ordinate of the first coordinate system indicates blood vessel geometric structure information of a blood vessel two-dimensional section corresponding to a point on the blood vessel segment, and an origin of the first ordinate is an intersection point of the abscissa and the first ordinate;
for a preset number of two-dimensional sections of the blood vessel segment, determining a corresponding point according to the abscissa and the first ordinate of the first coordinate system, and drawing a first curve according to the determined point; and
displaying the vital feature information in the blood vessel segment and the first curve in the same image in a mutual fusion manner (Taylor: See arguments and citations offered in rejecting claim 2 above).

As per claim 4, Taylor teaches the blood vessel image processing method according to claim 3, wherein the displaying the vital feature information in the blood vessel segment and the first curve in the same image in a mutual fusion manner comprises: for a preset number of positions on the blood vessel segment, applying a false color to an area between the first curve, the abscissa of the first coordinate system, and the first ordinate, wherein there is a mapping relationship between the false color and the vital feature information of the two-dimensional section; and displaying the first curve, the false-colored area and the first coordinate system in the same image (Taylor: See arguments and citations offered in rejecting claim 2 above).

As per claim 5, Taylor teaches the blood vessel image processing method according to claim 3, wherein the first coordinate system further includes: a second ordinate, the second ordinate represents vital feature information of each two-dimensional section, and an origin of the second ordinate is an intersection point between the abscissa and the second ordinate; and the displaying the vital feature information in the blood vessel segment and the first curve in the same image in a mutual fusion manner comprises:
for a preset number of two-dimensional sections of the blood vessel segment, determining a corresponding point according to the abscissa of the first coordinate system and the second ordinate, and drawing a second curve according to the determined point; and displaying the first curve, the second curve and the first coordinate system in the same image (Taylor: See arguments and citations offered in rejecting claim 2 above).

As per claim 6, Taylor teaches the blood vessel image processing method according to claim 3, wherein the displaying the vital feature information in the blood vessel segment and the first curve in the same image in a mutual fusion manner comprises: applying a false color to a curve determined by the vital feature information of n two-dimensional sections of the blood vessel and the abscissa, and there is a mapping relationship between the false color and the vital feature information of the two-dimensional section; and
displaying the first curve, the false-colored curve determined by the vital feature information of n two-dimensional sections of the blood vessel and the abscissa, and the first coordinate system in the same image (Taylor: See arguments and citations offered in rejecting claim 2 above).


As per claim 11, Taylor teaches the blood vessel image processing method according to claim 1, wherein the blood vessel geometric structure information of the blood vessel segment comprises at least one of the following: a diameter, a semidiameter, a cross-sectional area, or a major axis and a minor axis; and/or, the two-dimensional section of the blood vessel is a tangential section of the blood vessel;
and/or, the vital feature information of each two-dimensional section of the blood vessel comprises at least one of the following: FFR information, a ratio of a distal pressure of the blood vessel to a proximal pressure, or a pressure value; and/or, the blood vessel is a heart blood vessel, a peripheral blood vessel or a cerebral blood vessel (Taylor: See arguments and citations offered in rejecting claim 1 above).

As per claim 12, Taylor teaches the blood vessel image processing method according to claim 11, further comprising: when the blood vessel geometric structure information of the blood vessel segment is the major axis and the minor axis, filling an area between curves corresponding to the major axis and the minor axis with a preset color; and/or, displaying a narrowest point on the blood vessel segment in the same image; and/or, displaying a distal point and a proximal point on the blood vessel segment where the vital feature information is within a preset threshold range in the same image (Taylor: See arguments and citations offered in rejecting claim 1 above).

As per claim 13, Taylor teaches the blood vessel image processing method according to claim 2, wherein the same image is a three-dimensional image, and the displaying the blood vessel geometric structure information and the vital feature information in the same image in a mutual fusion manner by using the association relationship as a reference comprises: for any two-dimensional section on the blood vessel segment, applying a false color to a vascular wall of the blood vessel, wherein there is a mapping relationship between the false color and the vital feature information of the two-dimensional section in the blood vessel segment (Taylor: See arguments and citations offered in rejecting claim 2 above. See that the shading, color, or pattern is also applied to the vessel walls).

As per claim 14, Taylor teaches the blood vessel image processing method according to claim 1, further comprising: checking whether a viewing instruction of a user is received; and when the viewing instruction of the user is received, displaying the blood vessel geometric structure information and the vital feature information of the two-dimensional section of the blood vessel segment in which the user is interested (Taylor: See arguments and citations offered in rejecting claim 2 above. Para 57: “view 320 may be independently rotatable by the user, so that the user may obtain a desired point of view. Additionally, a user may zoom in or out on a portion of a view in the summary view 320, which may cause all views to zoom in or out in a corresponding manner. For example, a user may zoom in on an artery in a first view, which may cause a second view to zoom to the same artery. When the user focuses or zooms in on one or more arteries, the summary box 310, and other portions of the medical imaging report, may automatically update correspondingly. For example, if a user focuses on one artery, the summary box 310 may update to show the artery and sub portions such as branching arteries thereof. Additionally, the one or more views in the summary view 320 may be depicted at predetermined angulations.”
Para 65: “Each artery and/or system may be displayed with an angulation that may be modified by a user, such as by clicking and dragging the arterial image 410,415. If a user modifies an arterial image 410, 415, the corresponding anatomy image 405 may by modified in a corresponding manner, such that the angulation of the arterial image 410,415 and the corresponding anatomy image 405 match… The default angulation may vary, and may be user and/or administrator configurable”;
Para 86: “The physiological state corresponding to the values displayed may be user-configurable.”).

As per claim 15, Taylor teaches the blood vessel image processing method according to claim 1, wherein the obtaining vital feature information of a blood vessel segment of interest comprises: obtaining a coronary angiography image or a tomographic image of the blood vessel segment; performing image processing on the coronary angiography image or the tomographic image of the blood vessel segment, wherein the image processing process at least comprises image segmentation and vascular lumen morphology reconstruction; and performing calculation on the vascular lumen morphology after segmentation and reconstruction to obtain the blood vessel geometric structure information of a lumen at each position on the reconstructed blood vessel segment, and obtaining vital feature information corresponding to each two-dimensional section by using a blood vessel pressure difference or a FFR calculation algorithm (Taylor: See arguments and citations offered in rejecting claim 1 above).

As per claim(s) 17-22, 27-31, arguments made in rejecting claim(s) 1-6, 11-15 are analogous, respectively. Taylor also teaches a blood vessel image processing apparatus (Taylor: See arguments and citations offered in rejecting claim 1 above: para 10: “a system displays cardiovascular information for a patient”; para 12: “a nontransitory computer-readable medium may store instructions that, when executed by a processor, cause the processor to perform a method”; para 36: “The patient-specific anatomical data may be obtained noninvasively, e.g., by CCTA.”; para 63: “Patient-specific anatomy images, which may be derived from a CCTA”; para 70: CCTA; para 5: “coronary computed tomographic angiography (CCTA)”).

As per claim 33, Taylor teaches a computer storage medium on which a computer program that can be run on a processor is stored, wherein the computer program implements the blood vessel image processing method according to claim 1 when being executed by the processor (Taylor: See arguments and citations offered in rejecting claim 1 above: para 12: “a nontransitory computer-readable medium may store instructions that, when executed by a processor, cause the processor to perform a method”).

As per claim 34, Taylor teaches an imaging device, comprising the blood vessel image processing apparatus according to claim 18 (Taylor: See arguments and citations offered in rejecting claim 18 above: para 10: “a system displays cardiovascular information for a patient”; para 12).

As per claim 35, Taylor teaches the imaging device according to claim 34, comprising any one of the following: an angiography machine, an X-ray tomography camera, an intravascular ultrasound imaging device, and an optical coherence tomography imaging device (Taylor: See arguments and citations offered in rejecting claim 34 above: para 36: “The patient-specific anatomical data may be obtained noninvasively, e.g., by CCTA.”; para 63: “Patient-specific anatomy images, which may be derived from a CCTA”; para 70: CCTA; para 5: “coronary computed tomographic angiography (CCTA)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 3 and 19 above, and further in view of Taylor.

As per claim 7, Taylor teaches the blood vessel image processing method according to claim 3, comprising: drawing a mirror-symmetric curve of the first curve as a third curve by using a straight line passing through the origin of the first ordinate and parallel to the abscissa as a central axis; wherein a longitudinal distance from the abscissa to the third curve is not less than zero; and displaying [], the first curve, and the third curve in the same image in a mutual fusion manner (Taylor: See arguments and citations offered in rejecting claim 2 above: para 129: “bilaterally symmetrical”: As can be seen, symmetry is with respect to horizontal line parallel to x-axis. Shading, color, and/or pattern pertains to blood flow information, such as FFR).

Although Taylor’s Fig. 13D and associated paragraph 129 show the shading between the symmetric curves, Taylor’s Fig. 13D and associated paragraph 129 do not explicitly teach displaying the vital feature information in the blood vessel segment. However, Taylor’s Fig. 13C and associated paragraph 128 teach these limitations (Taylor: para 128: “The area underneath the line graph 1312 may be colored, patterned, or otherwise indicated according to a patient-specific blood flow value at the corresponding portion of the artery”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Taylor’s Fig. 13C and associated paragraph 128  into Taylor’s Fig. 13D and associated paragraph 129 since both Taylor’s Fig. 13D and associated paragraph 129 and Taylor’s Fig. 13C and associated paragraph 128 suggest a practical solution and field of endeavor of plotting the diameter of the vessel along the length with the area under the curve colored, shaded, or patterned for informative display to a user in general and Taylor’s Fig. 13C and associated paragraph 128 additionally provides teachings that can be incorporated into Taylor’s Fig. 13D and associated paragraph 129 in that the color, shading, or patterning is indicative of blood flow characteristics as to communicate the blood flow information to the user in an intuitive way. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 8, Taylor in view of Taylor teaches the blood vessel image processing method according to claim 7, wherein the displaying the vital feature information in the blood vessel segment, the first curve, and the third curve in the same image in a mutual fusion manner comprises: for a preset number of points on the blood vessel segment, applying a false color to an area between the first curve, the third curve, and the first ordinate, wherein there is a mapping relationship between the false color and the vital feature information of the two-dimensional section; and displaying the first curve, the third curve, the false-colored area, and the first coordinate system in the same image (Taylor: See arguments and citations offered in rejecting claim 7 above).


As per claim(s) 23 and 24, arguments made in rejecting claim(s) 7 and 8 are analogous, respectively. Taylor also teaches a blood vessel image processing apparatus (Taylor: See arguments and citations offered in rejecting claim 1 above: para 10: “a system displays cardiovascular information for a patient”; para 12: “a nontransitory computer-readable medium may store instructions that, when executed by a processor, cause the processor to perform a method”; para 36: “The patient-specific anatomical data may be obtained noninvasively, e.g., by CCTA.”; para 63: “Patient-specific anatomy images, which may be derived from a CCTA”; para 70: CCTA; para 5: “coronary computed tomographic angiography (CCTA)”).


Claim(s) 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Taylor as applied to claims 7 and 23 above, and further in view of Official Notice.

As per claim 9, Taylor in view of Taylor teaches the blood vessel image processing method according to claim 7, wherein the first coordinate system further comprises: a third ordinate, and the third ordinate represents vital feature information of each two-dimensional section, and an origin of the third ordinate is an intersection point of the abscissa and the third ordinate; the displaying the vital feature information in the blood vessel segment, the first curve, and the third curve in the same image in a mutual fusion manner comprises: for a preset number of points on the blood vessel segment, drawing a fourth curve according to the abscissa of the first coordinate system and the third ordinate (Taylor: See arguments and citations offered in rejecting claim 7 above: Figs. 13B-13K: mainly 13E-13K).

Taylor in view of Taylor does not teach drawing a mirror-symmetric curve of the fourth curve as a fifth curve by using a straight line passing through the origin of the third ordinate and parallel to the abscissa as a central axis; and displaying the first curve, the third curve, the fourth curve, and the fifth curve in the same image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of depicting a realistic looking view for the user. The teachings of the prior art could have been incorporated into Taylor in that mirroring the vital information in addition to the diameter.

As per claim(s) 25, arguments made in rejecting claim(s) 9, are analogous. Taylor also teaches a blood vessel image processing apparatus (Taylor: See arguments and citations offered in rejecting claim 1 above: para 10: “a system displays cardiovascular information for a patient”; para 12: “a nontransitory computer-readable medium may store instructions that, when executed by a processor, cause the processor to perform a method”; para 36: “The patient-specific anatomical data may be obtained noninvasively, e.g., by CCTA.”; para 63: “Patient-specific anatomy images, which may be derived from a CCTA”; para 70: CCTA; para 5: “coronary computed tomographic angiography (CCTA)”).

Claim(s) 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Taylor as applied to claims 7 and 23 above, and further in view of Taylor.

As per claim 10, Taylor in view of Taylor teaches the blood vessel image processing method according to claim 7, wherein the displaying the vital feature information in the blood vessel segment, the first curve, and the third curve in the same image in a mutual fusion manner comprises: for a preset number of points on the blood vessel segment, [] two curves determined by the [] information of the n two-dimensional sections of the blood vessel and the abscissa, wherein [] the two curves are mirror-symmetric along the central axis (Taylor in view of Taylor: See arguments and citations offered in rejecting claim 7 above). Taylor in view of Taylor does not teach applying a false color [] curve[] determined by the vital feature information of the n two-dimensional sections of the blood vessel and the abscissa, wherein there is a mapping relationship between the false color and the vital feature information of the two-dimensional section. Taylor’s Fig. 13K and associated paragraph 136 teaches this (Taylor: Fig. 13K (shown above): mainly 1356: para 136 (shown above): “An additional graph 1356, such as a pullback curve, corresponding to a second arterial characteristic, may be used to color, pattern and/or otherwise indicate the artery 1350 to create a combined representation of the arterial anatomy and representation of an arterial characteristic along the artery”). 

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Taylor’s Fig. 13K and associated paragraph 136  into Taylor in view of Taylor since both Taylor in view of Taylor and Taylor’s Fig. 13K and associated paragraph 136  suggest a practical solution and field of endeavor of plotting a blood vessel characteristic along an x-axis and fusing color indicative of blood flow information in general and Taylor’s Fig. 13K and associated paragraph 136  additionally provides teachings that can be incorporated into Taylor in view of Taylor in that the blood vessel characteristic being plotted is a blood flow characteristic of FFR and the curve is colored according to the blood flow characteristic as to communicate the blood flow characteristic to the user in an intuitive way. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim(s) 25 and 26, arguments made in rejecting claim(s) 9 and 10, are analogous, respectively. Taylor also teaches a blood vessel image processing apparatus (Taylor: See arguments and citations offered in rejecting claim 1 above: para 10: “a system displays cardiovascular information for a patient”; para 12: “a nontransitory computer-readable medium may store instructions that, when executed by a processor, cause the processor to perform a method”; para 36: “The patient-specific anatomical data may be obtained noninvasively, e.g., by CCTA.”; para 63: “Patient-specific anatomy images, which may be derived from a CCTA”; para 70: CCTA; para 5: “coronary computed tomographic angiography (CCTA)”).

Claim(s) 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 1 and 17 above, and further in view of Official Notice.

As per claim 16, Taylor teaches the blood vessel image processing method according to claim 1, and making a correspondence between the vital feature information of each position point and a position on the blood vessel segment of interest according to a positioning component (Taylor: See arguments and citations offered in rejecting claim 1 above). Taylor does not teach the obtaining vital feature information of n two-dimensional sections of the blood vessel comprises: obtaining vital feature information of points on the blood vessel segment of interest by using a guide wire or a catheter with a pressure sensor. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of trustworthiness of actual measurements. The teachings of the prior art could have been incorporated into Taylor in that vital feature information of points on the blood vessel segment of interest is obtained by using a guide wire or a catheter with a pressure sensor.

As per claim(s) 32, arguments made in rejecting claim(s) 16 are analogous. Taylor also teaches a blood vessel image processing apparatus (Taylor: See arguments and citations offered in rejecting claim 1 above: para 10: “a system displays cardiovascular information for a patient”; para 12: “a nontransitory computer-readable medium may store instructions that, when executed by a processor, cause the processor to perform a method”; para 36: “The patient-specific anatomical data may be obtained noninvasively, e.g., by CCTA.”; para 63: “Patient-specific anatomy images, which may be derived from a CCTA”; para 70: CCTA; para 5: “coronary computed tomographic angiography (CCTA)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662